— In a negligence action to recover damages for personal injuries, defendants appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated December 8, 1983, as denied their motion for summary judgment, and (2) so much of an order of the same court, dated February 16, 1984, as, upon renewal, adhered to its original determination which denied their motion for summary judgment.
Appeal from the order dated December 8, 1983 dismissed. That order was superseded by the order dated February 16, 1984, made upon renewal.
Order dated February 16, 1984 affirmed, insofar as appealed from.
Respondent is awarded one bill of costs.
Special Term properly concluded that there were issues of fact as to whether plaintiff had sustained a “serious injury” as defined by subdivision 4 of section 671 of the Insurance Law, so as to preclude the granting of defendants’ motion for summary judgment (see Harris v St. Johnsbury Trucking Co., 57 AD2d 127). Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.